Citation Nr: 1019139	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. G. Macko, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1971 to October 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which had continued the 10 percent evaluation 
for tinnitus and denied an increased evaluation for the 
bilateral hearing loss disability.

This matter came before the Board in December 2009 which 
denied the claim for an increased evaluation for tinnitus and 
ordered a remand for additional development for the 
entitlement to a compensable evaluation for bilateral hearing 
loss claim.  A remand by the Board confers upon the 
appellant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Board finds that the remand order was sufficiently 
complied with and the matter is ready for review.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran has had 
no more than level I hearing impairment in the right ear and 
no more than level I hearing impairment in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to an increased rating 
for bilateral hearing loss.  He is assigned a noncompensable 
evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometric test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. §§ 4.85(b), 4.87 (2009).

The Board notes that the Veteran was already service-
connected for his tinnitus disability with a 10 percent 
evaluation, the highest available rating.  The Board also 
notes there are no private treatment reports in the record 
and the Veteran has not reported that he sought or received 
any private evaluation of his hearing loss.   

Following the Veteran's April 2006 claim, the Veteran sought 
VA treatment.  He established care in May 2006.  During the 
primary care evaluation the Veteran reported he was on parole 
and did not want to discuss it.  Following a review of 
systems, physician noted decreased hearing, and the TM 
(tympanic membrane) was clear.  The Veteran was referred to 
audiology where he had a May 2006 consultation.  He 
complained of decreased hearing, bilaterally and the 
audiologist found moderate to severe hearing loss in the 
right ear and mild to profound hearing loss in the left ear.  
In June 2006 he was fitted for a hearing aid, only for his 
right ear.  

In July 2006 the Veteran was afforded a VA audiology 
examination, already found insufficient by the Board in its 
December 2009 decision.  

In February 2010 the Veteran was afforded another VA 
audiology examination.  Though the record contains VA 
treatment records during the intervening time period, no 
treatment record pertains to his hearing loss.  

On the authorized audiological evaluation in February 2010, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
45
60
LEFT
0
5
30
70
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
examiner also recorded a right ear average of 31 and a left 
ear average of 46.  The examiner indicated he had reviewed 
the claims file.  The Veteran complained about his tinnitus, 
that the ringing was more prominent in quiet rooms and the 
high-pitched sound never went away.  He also complained that 
his hearing loss spanned 40 years and was worse in the left 
ear.  However the examiner noted the Veteran had been fitted 
only with one hearing aid, in 2006, and it was for the right 
ear.   

Applying the findings of the February 2010 VA audiology 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a compensable 
rating assignment for the Veteran's hearing loss.  
Considering that the Veteran's right ear manifests an average 
puretone threshold of 31 decibels, and 96 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the Veteran's right ear hearing loss to be Level I 
impairment.  Moreover, considering that the Veteran's left 
ear manifests an average puretone threshold of 46 decibels, 
and 96 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the Veteran's left ear hearing loss 
to be Level I impairment.

Again, February 2010, the Veteran's right ear hearing acuity 
is designated as Level I hearing loss.  The Veteran's left 
ear hearing acuity is designated as Level I hearing loss.  
Applying those findings to 38 C.F.R. § 4.85, Table VII, a 
noncompensable evaluation is derived.  

Moreover, neither ear shows an exceptional pattern of hearing 
impairment under Table VIA.  Therefore, the provisions of 38 
C.F.R. §§ 4.86(a) or 4.86(b) are not for application.

The Board notes that again the February 2010 VA examiner 
reviewed the claims file and noted there was no new pertinent 
information in the records.  The examiner noted the Veteran's 
history of hearing loss and that the Veteran reported 
difficulty with regards to his tinnitus.  The Board finds the 
February 2010 examination legally sufficient.   

The Board is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods.  Therefore, any impact of the 
hearing loss on the Veteran's daily life cannot be accounted 
for outside the rating tables of 38 C.F.R. § 4.85.  The 
noncompensable evaluation currently assigned for his 
bilateral hearing loss accurately reflects his disability 
picture as contemplated under the VA rating criteria 
throughout the rating period on appeal.

The Board has considered whether other diagnostic codes would 
provide a higher evaluation for the Veteran; however, there 
are no treatment records in the claims file indicating an 
objective finding of occasional dizziness or dizziness and 
occasional staggering to consider a 10 percent or 30 percent 
evaluation respectively under Diagnostic Code 6204 for 
peripheral vestibular disorders.  Nor is there a diagnosis of 
Meniere's syndrome (endolyphatic hydrops) with hearing 
impairment with vertigo less than once a month, with or 
without tinnitus, such that the Board may have considered a 
30 percent evaluation under Diagnostic Code 6205.  

In sum, there is no support for a compensable evaluation for 
bilateral hearing loss for any portion of the rating period 
on appeal.  Without an approximate balance of positive and 
negative evidence that would give rise to a reasonable doubt 
in favor of the appellant receiving an increased rating, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

In this instance, the Veteran's service-connected bilateral 
hearing loss disability is clearly accounted for in the 
noncompensable evaluation.  The Board finds the Diagnostic 
Codes adequately address the Veteran's symptoms.  The Veteran 
has not claimed any hospitalization because of his bilateral 
hearing loss and the Veteran did not attribute any time lost 
at work to his bilateral hearing loss; indeed the Veteran 
directed his complaints to his tinnitus disability, which 
already carried the 10 percent maximum evaluation.  (The 
Board notes the Veteran's statements on his January 2007 
substantive appeal, stating that he can never work in the 
construction field and that his ability to earn a living had 
been affected, were both attributed to his tinnitus 
disability.  Further, in an August 2006 VA treatment entry, 
the Veteran reported he couldn't exercise because he was very 
busy at work, and in a handwritten statement received June 
2006 the Veteran reported he was working in an office, though 
having difficulty with telephones and the radio).  As such, 
the diagnostic code for the Veteran's service-connected 
hearing loss disability adequately describes the current 
disability levels and symptomatology.  Additionally, there is 
no evidence of frequent hospitalization or marked 
interference with employment.  A referral for an 
extraschedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2006, which included notice as required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (which was 
provided again in March 2007).   

Furthermore, for an increased-compensation claim, section § 
5103(a) provides that the Secretary notify the claimant that, 
(1) to substantiate an increased-rating claim, the evidence 
must demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes based on 
"the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice may also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Such 
notice was provided to the Veteran in June 2006 and the 
Veteran responded with the June 2006 statement.    

Moreover, the record shows that the appellant was represented 
by the Disabled American Veterans (DAV) organization (and its 
counsel) throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a legally 
sufficient audiological examination, and afforded the Veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file, and the Veteran has not contended otherwise.  

The Board notes that a notice letter was mailed to the 
Veteran in January 2010 from AMC, in response to the Board's 
remand order.  That letter had been mailed to the same 
address as the previous last correspondence in the claims 
file.  The Veteran acknowledged receipt of the February 2010 
supplemental statement of the case, which listed the January 
2010 notice mailing as an adjudicative action, by a signed 
acknowledgement, also dated February 2010, that he had no 
additional evidence.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


